DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received July 1, 2022.  Claims 1-14 are cancelled claims.  Claims 15, 20, 21, 22, and 23 were amended.  Claims 15-30 are pending.
The rejection of claims 15-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the office action mailed November 24, 2021 is withdrawn due to the amendment received June 1, 2022.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20, “Ar2” should be changed to “Ar2” for consistency with parent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note that some dependent claims are included in the rejection(s) based upon their respective dependence upon a rejected claim.
In amended claim 15, in the portion defining variable R3, the phrase “wherein said straight-chain alkyl, alkoxy, or thioalkyl group having 1 to 20 C atoms or a branched or cyclic alkyl, alkoxy, or thioalkyl group having 3 to 20 C atoms, one or more non-adjacent CH2 groups are optionally replaced by SO, O, S…” is recited, but it is unclear if the “one or more non-adjacent CH2 groups” are part of the “said” group listed just prior to the words “one of more non-adjacent CH2 groups”.  (It appears the word “in” may have been omitted between “wherein” and “said”.)  Clarification and/or correction are required.
Amended claim 23 recites “wherein said straight-chain alkyl group or a branched or cyclic alkyl group has one of more H atoms are optionally replaced by F”.  As written, it is unclear what “are optionally replaced by F”.  Clarification and/or correction of the language is required.
Claim 24 recites “the bond(s) to the polymer, oligomer, or dendrimer”. There is insufficient antecedent basis for this limitation in the claim, since “the bond(s) to the polymer, oligomer, or dendrimer” is not previously recited within claim 24 or in parent claim 15.
Claim 24 refers to “any desired position in formula (1)”, but the term “desired” is a subjective term.  The metes and bounds of the phrase are unclear.  (The phrase “any position in formula (1)” instead of “any desired position in formula (1)” is suggested.)  Clarification and/or correction are required.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the current rejections do not rely on any matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786